DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2, 7-14, 17-18, and 22-29 are pending and have been examined in this application. 
This communication is the third action on the merits.
As of the date of this action, information disclosure statements (IDS) has been filed on 3/18/2022, 4/8/2022, and 6/15/2022 and reviewed by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-13, 18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) in view of Butler et al. (US #7,337,602).
Regarding claim 1, Redden teaches an apparatus configured to inhibit the growth of vegetation, comprising: an input unit (Paragraph 36, lines 1-14); a processing unit (Paragraph 51, lines 1-21, and Paragraph 164, lines 12-15); and an output unit (Paragraph 51, lines 1-43); wherein the input unit is configured to provide the processing unit with at least one image of an environment (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, and Paragraph 51, lines 1-43); wherein the processing unit is configured to analyse the at least one image to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, and Paragraph 51, lines 1-43), wherein the at least one application unit is configured to apply at least one substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43); and wherein the output unit is configured to output information useable to activate the at least one application unit to apply the at least one substance to the at least one location of vegetation (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43). But, Redden does not teach that the application unit is a mulch application unit that distributes mulch; wherein the at least one mulch comprises a mulch devoid of herbicide.
However, Butler does teach that the application unit is a mulch application unit that distributes mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings that can be used to help control the weed population); wherein the at least one mulch comprises a mulch devoid of herbicide (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings and other shredded debris, there is no mention of adding a herbicide to the mulch mixture, and the system does not have the structure to allow the herbicide to be added to the mulch).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch that does not include herbicide because Redden and Butler are both systems used to control the weed population.  The motivation for having the application unit distribute mulch that does not include herbicide is that it can help control the growth of new weeds while maintaining soil temperature and not adding additional potentially dangerous chemicals to the environment.
Regarding claim 2, Redden as modified by Butler teaches the apparatus of claim 1, wherein the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14 of Redden), and wherein the input unit is configured to provide the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 38, lines 1-14 of Redden).
Regarding claim 9, Redden teaches a system configured to inhibit the growth of vegetation, comprising: at least one camera (Paragraph 36, lines 1-14); an apparatus configured to inhibit the growth of vegetation (Paragraph 26, lines 1-34); and at least one application unit (Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); wherein the at least one camera is configured to acquire the at least one image of an environment (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); wherein the at least one application unit is mounted on at least one vehicle (Paragraph 27, lines 12-16); and wherein the apparatus is configured to: analyse the at least one image of to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and 4sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00activate the at least one application unit to apply the at least one substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch; wherein the at least one mulch comprises a mulch devoid of herbicide.
However, Butler does teach that the application unit is a mulch application unit that distributes mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings that can be used to help control the weed population); wherein the at least one mulch comprises a mulch devoid of herbicide (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings and other shredded debris, there is no mention of adding a herbicide to the mulch mixture, and the system does not have the structure to allow the herbicide to be added to the mulch).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch that does not include herbicide because Redden and Butler are both systems used to control the weed population.  The motivation for having the application unit distribute mulch that does not include herbicide is that it can help control the growth of new weeds while maintaining soil temperature and not adding additional potentially dangerous chemicals to the environment.
Regarding claim 11, Redden as modified by Butler teaches the system of claim 9, wherein the apparatus is mounted on the at least one vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden), and wherein the at least one camera is mounted on the at least one vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden).
Regarding claim 12, Redden teaches a method inhibiting the growth of vegetation, comprising: providing a processing unit with at least one image of an environment (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); analysing by the processing unit the at least one image to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28), wherein the at least one application unit is configured to apply at least one substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 26, lines 1-34, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and outputting information by an output unit that is useable to activate the at least one application unit to apply the at least one substance to the at least one location of vegetation (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch; wherein the at least one mulch comprises a mulch devoid of herbicide.
However, Butler does teach that the application unit is a mulch application unit that distributes mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings that can be used to help control the weed population); wherein the at least one mulch comprises a mulch devoid of herbicide (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the system distributes a mulch made of grass clippings and other shredded debris, there is no mention of adding a herbicide to the mulch mixture, and the system does not have the structure to allow the herbicide to be added to the mulch).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch that does not include herbicide because Redden and Butler are both systems used to control the weed population.  The motivation for having the application unit distribute mulch that does not include herbicide is that it can help control the growth of new weeds while maintaining soil temperature and not adding additional potentially dangerous chemicals to the environment.
Regarding claim 13, Redden as modified by Butler teaches the method of claim 12, wherein the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14 of Redden), and wherein providing the processing unit with at least one image comprises: providing the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14 of Redden).
Regarding claim 18, Redden as modified by Butler teaches the apparatus of claim 1, wherein the processing unit is further configured to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Regarding claim 22, Redden as modified by Butler teaches the system of claim 9, wherein the apparatus is further configured to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Regarding claim 23, Redden as modified by Butler teaches the method of claim 12, further comprising analysing the at least one image by the processing unit to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Regarding claim 24, Redden as modified by Butler teaches the apparatus of claim 1, but Redden does not teach that the mulch devoid of herbicide is a solid mulch.  However, Butler does teach that the mulch devoid of herbicide is a solid mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch be a solid because Redden and Butler are both systems used to control the weed population.  The motivation for having the mulch be a solid is that it allows the mulch to be formed from the waste material from mowing and allows the mulch to help maintain soil temperature.
Regarding claim 25, Redden as modified by Butler teaches the apparatus of claim 1, but Redden does not teach that the at least one mulch application unit is a solid delivery system.  However, Butler does teach that the at least one mulch application unit is a solid delivery system (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch application unit be a solid delivery system because Redden and Butler are both systems used to control the weed population.  The motivation for having the mulch application unit be a solid delivery system is that it allows the mulch to be formed from the waste material from mowing and allows the mulch to help maintain soil temperature.
Regarding claim 26, Redden as modified by Butler teaches the apparatus of claim 1, but Redden does not teach that the mulch devoid of herbicide is in a non-sprayable form.  However, Butler does teach that the mulch devoid of herbicide is in a non-sprayable form (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27, this teaches that the mulch is made of solid members rather than fluid droplets).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch be non-sprayable because Redden and Butler are both systems used to control the weed population.  The motivation for having the mulch be non-sprayable is that it allows the mulch to be made of solid materials which can help with heat retention of the soil and can help reduce waste.
Regarding claim 27, Redden as modified by Butler teaches the apparatus of claim 1, but Redden does not teach that the at least one mulch consists of the mulch devoid of herbicide.  However, Butler does teach that the at least one mulch consists of the mulch devoid of herbicide (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch consist of a mulch devoid of herbicide because Redden and Butler are both systems used to control the weed population.  The motivation for having the mulch consist of a mulch devoid of herbicide is that it helps to eliminate the potential environmental harm that can come from herbicide usage. 
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Butler et al. (US #7,337,602) as applied to claim 6 above, and further in view of Moore (US #4,908,981).
Regarding claim 7, Redden as modified by Butler teaches the apparatus of claim 1, wherein the processing unit is configured to determine a mode of operation of at least one chemical spray unit for spraying a herbicide at the at least location of vegetation based on at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), wherein the herbicide is sprayed from the at least one chemical spray unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden); and wherein the output unit is configured to output information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43 of Redden), and wherein the solid material is a mulch  (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27 of Butler).  But does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute liquids to help control weed growth.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 8, Redden as modified by Butler and Moore teaches the apparatus of claim 7, wherein to determine the mode of operation comprises determining a herbicide to be sprayed from a plurality of herbicides (Paragraph 49, lines 1-16 of Redden).
Claims 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Butler et al. (US #7,337,602) as applied to claims 9, and 12 above, and further in view of Moore (US #4,908981).
Regarding claim 10, Redden as modified by Butler teaches the system of claim 9, wherein the system comprises at least one chemical spray unit for spraying a herbicide at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), wherein the herbicide is sprayed from the at least one chemical spray unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden); and that the system distributes mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27 of Butler), but does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 14, Redden as modified by Butler teaches the method of claim 12, comprising:5sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00 analysing by the processing unit the at least one image to determine a mode of operation of at least one chemical spray unit for spraying a herbicide at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), wherein the herbicide is sprayed from the at least one chemical spray unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden); and wherein outputting the information by the output unit comprises outputting information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43 of Redden), and that the system distributes mulch (Column 1, lines 25-41, Column 2, line 63-Column 3, line 10, and Column 4, lines 14-27 of Butler).  But, Redden does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 17, Redden as modified by Butler and Moore teaches the method of claim 14, wherein to determine the mode of operation of at least one chemical spray unit for spraying the herbicide comprises: determining a herbicide to be sprayed from a plurality of herbicide (Paragraph 49, lines 1-16 of Redden).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Butler et al. (US #7,337,602) as applied to claim 9 above, and further in view of Lill (US #3,125,294).
Regarding claim 28, Redden as modified by Butler teaches the system of claim 9, wherein the camera, or the apparatus, or both are mounted on the first vehicle (10, and 100 as seen in figure 2B).  But does not teach that the at least one vehicle comprises a plurality of vehicles; the plurality of vehicles comprises a first vehicle and a second vehicle, and wherein the at least one mulch application unit is mounted on the second vehicle.  
However, Lill does teach that the at least one vehicle comprises a plurality of vehicles; the plurality of vehicles comprises a first vehicle and a second vehicle (30, and 35 as seen in figure 2), and wherein the at least one mulch application unit is mounted on the second vehicle (35 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first and second vehicle with the application unit on the second vehicle because Redden and Lill are both systems used to help prevent weed growth.  The motivation for having a first and second vehicle with the application unit on the second vehicle is that it allows the system to attach the application system as need and allows it to be removed when it is not needed to allow the first vehicle with the camera and apparatus to perform different tasks.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647